
	
		I
		112th CONGRESS
		2d Session
		H. R. 4102
		IN THE HOUSE OF REPRESENTATIVES
		
			February 28, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Small
			 Business
		
		A BILL
		To amend the Small Business Act to establish a loan
		  program to assist and provide incentives for manufacturers to reinvest in
		  making products in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Bring the Jobs Home Loan Act of
			 2012.
		2.Small
			 manufacturer domestic production loan programThe Small Business Act (15 U.S.C. 631 et
			 seq.) is amended—
			(1)by redesignating
			 section 45 as section 46; and
			(2)by inserting after
			 section 44 the following:
				
					45.Small
				manufacturer domestic production loan program
						(a)EstablishmentNot later than 180 days after the date of
				enactment of the Bring the Jobs Home Loan Act of 2012, the Administrator shall
				establish a loan program to assist certain small business concerns to begin
				producing, in the United States, products that the concerns otherwise
				import.
						(b)Loan
				authorityIn carrying out the program established under
				subsection (a), the Administrator may make a loan to a small business concern
				involved in manufacturing (as determined by the Administrator) to assist the
				concern to—
							(1)make facility and
				equipment changes necessary for the concern to begin producing, in the United
				States, a product that the concern is importing from a foreign country at the
				time the loan is made; or
							(2)provide training
				to employees of the concern necessary for the concern to begin producing, in
				the United States, such a product.
							(c)ApplicationsTo be eligible for a loan under subsection
				(b), a small business concern shall submit to the Administrator an application
				at such time, in such form, and containing such information as the
				Administrator may require.
						(d)Reports
							(1)RequirementNot later than 2 years after a small
				business concern receives a loan under this section, the concern shall submit
				to the Administrator a report describing—
								(A)the facility and
				equipment changes made or training provided with loan funds; and
								(B)the progress made by the concern in
				producing, in the United States, a product that the concern was importing from
				a foreign country at the time the loan was made.
								(2)Use of
				reportsNotwithstanding any other provision of law, the
				Administrator may consider the information submitted by a small business
				concern in a report under paragraph (1) in determining whether to provide to
				the concern—
								(A)an additional loan
				under this section; or
								(B)loan assistance
				under any other program of the Administration.
								(e)LimitationThe
				Administrator may not make a loan under this section if the cost of the loan
				(as determined by the Administrator) is greater than 5 percent of the total
				amount made available to the Administrator for the cost of making loans under
				this section for the fiscal year in which the loan is
				made.
						.
			
